Name: COMMISSION REGULATION (EEC) No 3023/93 of 29 October 1993 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural policy
 Date Published: nan

 30 . 10. 93 Official Journal of the European Communities No L 270/65 COMMISSION REGULATION (EEC) No 3023/93 of 29 October 1993 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 10 of Regulation (EEC) No 2048/90 is hereby replaced by the following para ­ graph : 'However, for the 1992/93 marketing year, the Member States shall be authorized to pay the amount not later than 30 November 1993 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1152/90 of 27 April 1990 instituting a system of aid in favour of small cotton producers ('), as amended by Regulation (EEC) No 2054/92 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 10 of Commission Regulation (EEC) No 2048/90 (3), as last amended by Regulation (EEC) No 2227/92 (4), provides that the Member States must pay the aid to small cotton producers not later than 31 October following the end of the marketing year ; whereas, in view of difficulties encountered, it is not possible to pay the aid for the 1992/93 marketing year within the time limit laid down ; whereas, as an excep ­ tional measure for that year, the time limit provided for in Article 10 of Regulation (EEC) No 2048/90 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 116, 9 . 5. 1990, p. 1 . 0 OJ No L 215, 30. 7 . 1992, p. 13 . (3) OJ No L 187, 19 . 7 . 1990, p. 29 . 0 OJ No L 218 , 1 . 8 . 1992, p. 94 .